

115 SRES 724 IS: Amending rule XXXI of the Standing Rules of the Senate to limit the time during which a nomination shall be confirmed or rejected, and for other purposes.
U.S. Senate
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 724IN THE SENATE OF THE UNITED STATESDecember 13, 2018Mr. Merkley submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONAmending rule XXXI of the Standing Rules of the Senate to limit the time during which a nomination
			 shall be confirmed or rejected, and for other purposes.
	
 1.Proceedings on nominationsRule XXXI of the Standing Rules of the Senate is amended by— (1)in paragraph (1), by inserting A covered nominee shall submit the basic requirements to the appropriate committee within 30 legislative days of the covered nomination being transmitted to the Senate. The appropriate committee shall vote on the covered nomination within 30 legislative days of receipt of the basic requirements. By agreement of the chairman and ranking minority member, the committee may extend or suspend the deadline on the committee to vote. If the committee does not hold a vote, the nominee is deemed reported to the full Senate. For a covered nomination for a position described in section 5312 of title 5, United States Code, the Senate shall vote on the covered nomination within 40 legislative days of the committee reporting the covered nomination. For a covered nomination other than for a position described in section 5312 of title 5, United States Code, if not fewer than 10 Senators, within 30 legislative days of the committee reporting on the covered nomination, have submitted written requests for the record that the covered nomination be considered by the full Senate in executive session within 40 days of the committee reporting the covered nomination, the Senate shall vote on the covered nomination. If the covered nomination is not confirmed or rejected within 40 days of the committee reporting the covered nomination, the nomination shall be deemed to be confirmed. Debate on any covered nomination other than for a position described in section 5312 of title 5, United States Code, debate shall be limited to not more than 2 hours. after consent.; and
 (2)by adding at the end the following:  8. (a)In paragraph (1)—
 (1)the term basic requirements means— (A)an agreement with the Office of Government Ethics;
 (B)a financial disclosure form; (C)a background check conducted by the Federal Bureau of Investigation;
 (D)responses to a questionnaire of each relevant committee; (E)tax forms, if required by a relevant committee; and
 (F)any other requirements of a relevant committee; and (2)the term covered nomination means a nomination of an individual to a position in an executive agency, as defined in section 105 of title 5, United States Code.
						.
			